NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            12-MAY-2021
                                            10:07 AM
                                            Dkt. 21 OGMD
                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

             STATE OF HAWAI#I, Plaintiff-Appellee, v.
               ROBERTA WILBORN, Defendant-Appellant


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                    (CR. NO. 1CPC-XX-XXXXXXX)


                 ORDER GRANTING MOTION TO DISMISS
                FOR LACK OF APPELLATE JURISDICTION
   (By: Leonard, Presiding Judge, Hiraoka and Nakasone, JJ.)
          Upon consideration of the Motion to Dismiss for Lack of
Appellate Jurisdiction (Motion), filed by Plaintiff-Appellee
State of Hawai#i on April 26, 2021, the papers in support, and
the record, it appears the court lacks jurisdiction over
Defendant-Appellant Roberta Wilborn's (Wilborn) appeal from Case
No. 1CPC-XX-XXXXXXX because the Circuit Court of the First
Circuit Court (Circuit Court) has not entered a final, appealable
order or judgment and the appeal is premature.
          Wilborn appears to appeal from the Circuit Court's
September 17, 2020 Order Denying Without Hearing "Motion to Quash
Mental Examination to Determine [Wilborn's] Fitness to Proceed
and Penal Responsibility" Filed September 16, 2020, and
September 21, 2020 bench warrant. "In a circuit court criminal
case, a defendant may appeal from the judgment of the circuit
court, see [Hawaii Revised Statutes (HRS)] § 641-11 (1993), from
a certified interlocutory order, see HRS § 641-17 (1993), or from
an interlocutory order denying a motion to dismiss based on
double jeopardy." State v. Kealaiki, 95 Hawai#i 309, 312, 22
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

P.3d 588, 591 (2001) (citation omitted). Here, the Circuit Court
has not certified its rulings for interlocutory appeal under HRS
§ 641-17 (2016) or denied a motion to dismiss based on double
jeopardy.
          Therefore, IT IS HEREBY ORDERED that the Motion is
granted and the appeal in Case No. CAAP-XX-XXXXXXX is dismissed
for lack of appellate jurisdiction.
          IT IS HEREBY FURTHER ORDERED that all pending motions
are dismissed as moot.
          DATED: Honolulu, Hawai#i, May 12, 2021.

                                      /s/ Katherine G. Leonard
                                      Presiding Judge
                                      /s/ Keith K. Hiraoka
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2